11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Melissa Reyna Rogers,                        * From the 446th District Court
                                               of Ector County,
                                               Trial Court No. C-137,562.

Vs. No. 11-19-00213-CV                       * August 13, 2020

Rancefer James Rogers,                       * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed for want of prosecution.        The costs
incurred by reason of this appeal are taxed against Melissa Reyna Rogers.